I think the instructions complained of only imposed upon defendants the obligation to exercise reasonable care under the facts and circumstances established by plaintiffs' evidence. According to plaintiffs' version of the collision, the truck, without warning, first turned suddenly over to the left side of the payment and then turned sharply to the right to enter the private driveway — thus blocking the pavement to its full width. To execute such a maneuver without warning in the middle of the block, to my mind, constitutes negligence, and that, in final analysis, is all that the instructions infer.
I dissent. *Page 587